Citation Nr: 0306028	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel




INTRODUCTION

The veteran had active service from June 1965 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's right knee disability, characterized as 
"history of medial collateral ligament strain and anterior 
cruciate ligament tear, postoperative, with moderately 
advanced bicompartmental degenerative joint disease and 
valgus deformity," is currently productive of complaints of 
pain and locking, as well as objective clinical findings of 
instability, crepitus, ten degrees varus in the lower 
extremity on walking, tenderness, extension to zero degrees, 
and flexion ranging from 120 to 140 degrees.


CONCLUSION OF LAW

The criteria for an increased rating for a right knee 
disability, currently rated as 40 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5262 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

This case arises out of the veteran's claim that his service-
connected right knee disability has worsened, and that he 
should be assigned a disability rating for his right knee in 
excess of 40 percent.  Essentially, the veteran maintains 
that his knee is aggravated by walking, and that his knee 
sometimes locks and/or gives out. 

As a preliminary matter, the Board note that after the 
veteran filed his claim for an increased rating, the Veterans 
Claims Assistance Act of 2000 ("VCAA") was enacted on 
November 9, 2000.  The VCAA is presently codified, in part, 
at  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among 
other things, the VCAA amended 38 U.S.C.A. § 5103 to clarify 
VA's duty to notify claimants and their representatives of 
any information that is necessary to substantiate a claim for 
benefits.  Additionally, under 38 U.S.C.A. § 5103A, the VCAA 
codified VA's duty to assist, and provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted and made effective November 9, 2000, for the most 
part.  See 38 C.F.R. §§ 3.102, 3.159 (2002).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA statutes and the implementing 
regulations will be collectively referred to as "the VCAA." 

In the present case, the Board finds that VA's duties under 
the VCAA have been fulfilled to the extent possible.  One of 
the requirements under the VCAA is that VA notify a claimant 
of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file shows that this requirement has been met, as 
evidenced by various letters in the record.  Most recently, 
in November 2002, the Board sent the veteran a letter 
notifying him of the VCAA and informing him of what actions 
VA would take to assist him, and what he should do to help 
his claim.  Among other things, the letter informed the 
veteran that VA would make reasonable efforts to obtain 
relevant evidence, such as private medical records and 
records from Federal agencies, and that if VA had difficulty 
obtaining such records they would let the veteran know, and 
offer him an opportunity to submit such evidence.  The letter 
also informed the veteran that he should provide details 
about any additional evidence or information that he wished 
VA to assist him in obtaining, and that he should submit any 
relevant evidence that he wanted considered in connection 
with his claim.  The veteran was requested to respond to that 
letter within 30 days, but a response was not received.  

In addition to the foregoing, the RO notified the veteran of 
what was needed to substantiate his claim in several letters 
of record.  For example, after the RO received the veteran's 
April 1999 claim for an increased rating, they sent him a 
letter that same month informing him of what information was 
needed to process his claim.  The RO requested from the 
veteran recent treatment records, and a statement from his 
employer, if he was alleging that his disability caused him 
to lose time from work.  The RO notified the veteran that 
they were going to schedule him for a VA examination, and 
that they would obtain copies of any VA treatment records he 
identified.  In letters to the veteran dated in May 1999, 
September 1999, and August 2001, the RO informed the veteran 
of requests they had made for both private and VA treatment 
records.  In the January 2000 statement of the case (SOC), 
the RO provided the veteran with a copy of the laws and 
regulations governing an increased rating for a knee 
disability.  That SOC, along with other rating decisions and 
supplemental statements of the case (SSOCs) explain to the 
veteran the reasons for evaluating his knee at a certain 
level.  In light of the foregoing, the Board is satisfied 
that the veteran was put on notice as to the evidence needed 
to substantiate his claim, including what evidence he should 
supply, and what evidence VA would assist in obtaining.  See 
38 U.S.C.A. § 5103; Quartuccio, supra.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  The 
record contains the veteran's service medical records, 
private treatment records, and VA clinical records.  The 
veteran was afforded two VA examinations in connection with 
this appeal in May 1999, and September 2000.  Additionally, 
an April 2000 VA examination for the spine includes findings 
relevant to the right knee disability.  The Board has 
reviewed each of the examination reports, and finds them 
adequate for purposes of this appeal.  The veteran was 
offered an opportunity to present testimony at a hearing, but 
he declined that opportunity.  In short, attempts have been 
made to secure all relevant records identified by the veteran 
(as documented in the record) and the Board is unaware of any 
additional evidence that should be obtained prior to 
proceeding with this appeal.  Thus, the Board finds that the 
duty to assist the veteran was satisfied, and the case is 
ready for appellate review.  38 U.S.C.A. § 5103A.

A brief review of the history of this appeal is as follows.  
In an April 1970 rating decision, the veteran was awarded 
service connection for "relaxation, anterior cruciate 
ligament, right knee," based on residuals of a knee twisting 
injury in service.  A 10 percent disability rating was 
assigned from June 1969.  In an August 1985 rating decision, 
the veteran's disability rating was increased to 20 percent, 
effective from June 1985.  The right knee disability was 
recharacterized as "internal derangement, right knee, [post 
operative]."  The evidence at that time revealed that the 
veteran had undergone a right knee arthrotomy, total medial 
meniscectomy, in June 1974.  A July 1985 VA examination 
revealed findings of medial and lateral knee instability, but 
a normal gait, and range of motion from zero to 135 degrees.

In April 1999, the veteran filed a claim for an increased 
rating.  The RO confirmed the 20 percent rating in an October 
1999 rating decision.  The veteran disagreed with that 
decision, and initiated the present appeal.  In a March 2001 
rating decision, the RO awarded the veteran a 40 percent 
rating for his right knee disability, which was characterized 
as "history of medial collateral ligament strain and 
anterior cruciate ligament tear, postoperative, with 
moderately advanced bicompartmental degenerative joint 
disease and valgus deformity."  The veteran continued his 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993)(when a 
veteran is not granted the maximum benefit allowable under 
the Schedule for Rating Disabilities, the pending appeal as 
to that issue is not abrogated).  

At the time of a July 1987 VA examination, the veteran's 
right knee was mildly tender, but there was no crepitation to 
movement, and McMurray's sign was negative.  The right thigh 
was one centimeter smaller in circumference than the left 
thigh, but the knees and calves were symmetrical.  The 
veteran's gait, heel-to-toe, and squat maneuvers were all 
essentially normal.  Right knee flexion was to 150 degrees.  
An x-ray of the right knee was normal.  The diagnosis was 
internal derangement of the right knee.  

A May 1999 statement from Gerald H. Retzlaff, D.C., indicates 
that he had treated the veteran since 1988 for spinal 
instability.  Dr. Retzlaff stated that the veteran's right 
knee disability was a contributing factor to his spine 
condition.  He opined that during the years that he had 
worked with the veteran, his right knee appears to have 
gradually deteriorated with more frequent and severe pain 
symptoms.  Records from Dr. Retzlaff indicate that the 
veteran was seen for office visits from January 1998 to May 
1999.  His major complaints at the time of his initial visit 
in 1998 pertained to his low back and neck, but the veteran 
also reported a history of a chronic unstable right knee.

In May 1999, the veteran underwent a VA joints examination.  
The examiner summarized the veteran's medical history with 
respect to his right knee, as well as the veteran's current 
complaints.  The veteran reported that after walking, he 
noticed that he would start limping and that his right knee 
was painful.  He indicated that this was more obvious when 
walking on cement or uneven ground, as opposed to wood 
floors.  On physical examination, the right knee was slightly 
tender to touch in the area of the medial meniscus; otherwise 
the knee was nontender.  Range of motion was 140 degrees 
flexion, and zero degrees extension, without any pain.  
Anterior and posterior cruciates, and medial and lateral 
collateral ligaments appeared to be intact.  The lateral 
meniscus, patella, and joint line were nontender.  The 
veteran's coordination, station, and gait appeared normal, 
although the right leg was slightly longer than the left.  
The veteran indicated that the length discrepancy was due to 
the medial meniscectomy.  There was 10 degrees of valgus 
deviation.  The examiner's assessment was recurrent right 
knee pain, with known medial meniscus tear, status post 
medial meniscectomy in 1973.  The examiner suspected that the 
veteran reinjured his right knee medial meniscus in the 1980s 
playing basketball.  She indicated that she was going to 
obtain an MRI of the knee.  

A June 1999 VA MRI of the right knee revealed postoperative 
changes in the medial compartment.  There was thinning of the 
cartilage surfaces in the medial compartment, with an 
increased amount of fluid seen within the medial joint space.  
The lateral compartment was largely unremarkable, without 
evidence of a meniscus tear, marrow abnormalities, or 
significant cartilage thinning.  The anterior cruciate 
ligament was not definitely identified, but the posterior 
cruciate ligament appeared intact.  The impression was:  
thinning of the articular cartilage and subchondral decreased 
signal, which correlated with the degenerative changes seen 
in the medial compartment on plain films (there was no prior 
MRI to compare to); and, a likely chronic tear of the 
anterior cruciate ligament, as no significant increased 
signal was seen in the remaining fibers, and there was only a 
small suprapatellar effusion.  

In April 2000, the veteran underwent a VA examination for the 
spine, although that report contains some findings pertinent 
to the right knee.  The examiner noted that the MRI performed 
in 1999 showed not only cartilage damage, but also a tear of 
the right anterior cruciate ligament.  The veteran reported 
difficulty going downstairs, and knee aching after walking 
for a half hour.  Physical examination revealed that the 
veteran walked with a decided right-sided limp with the right 
foot a little more everted than the left foot.  Flexion of 
the knee was to 140 degrees, and extension was to zero 
degrees.  Examination of the right knee revealed that the 
patella moved normally.  There was a positive McMurray test 
and drawer test.  The diagnosis was degenerative changes, 
right knee, including cartilaginous degeneration, and a tear 
of the right anterior cruciate ligament with pain getting 
worse.  The examiner related the veteran's spine disability 
to his right knee disability, and the RO awarded service 
connection for a spine condition in a July 2000 rating 
decision, which is not currently on appeal. 

VA x-rays of the right knee dated in July 2000, reveal 
findings of early degenerative changes of the medial joint 
space.  August 2000 x-rays reveal degenerative changes that 
were unchanged since the July 2000 x-rays; there was no 
effusion.  

In an August 2000 statement, Dr. Retzlaff, indicated that 
since the time of his May 1999 statement there had been 
"noticable [sic] additional deterioration of the right 
knee."  He described the right knee as having more frequent 
and severe pain, with more frequent locking and "sloppy" 
joint play.  He reported that he was performing manual 
manipulations to give the veteran some degree of relief.  
Accompanying clinical records reflect that in May 2001, the 
veteran reported that his right knee had locked up, and in 
June 2001, he reported that his knee had been swollen for a 
few days.  

In a September 2000 VA joints examination report, the 
examiner indicated that he had reviewed the veteran's claims 
file and medical records; he provided a thorough summary of 
the history of the veteran's right knee disability.  It was 
noted that the veteran continued to have some dull aching 
pain in his right knee that was aggravated on prolonged 
walking and climbing stairs.  The veteran was employed doing 
road testing and licensing work for a state department of 
transportation.  He reported taking one Advil two or three 
times a week for knee pain, but he did not have night pain in 
his knee, and his knee did not bother his sleeping.  

Physical examination revealed that the veteran walked with a 
slight limp, favoring the right lower extremity.  There was 
approximately ten degrees of varus in the right lower 
extremity on walking, and a lateral thrust to the right knee.  
The right thigh had 3/4 inch of atrophy, as compared to the 
left thigh.  Calf circumference was bilaterally symmetrical.  
There was full range of motion of the right knee, with 
extension to zero degrees and flexion to 140 degrees.  
McMurray's sign was negative, and patellofemoral compression 
test was negative.  There was 2+ medial collateral 
instability and 2+ anterior cruciate instability in the right 
knee.  There was no point tenderness over the joint line, and 
the incision was small and well-healed.  The examiner noted 
that x-rays of the right knee performed in August 2000 showed 
moderately advanced degenerative changes of the medial 
compartment of the right knee and early degenerative changes 
with mild osteophyte formation in the lateral compartment of 
the right knee.  There was some mild spurring under the 
patella.  The examiner noted that based on a comparison of 
earlier x-rays, the degenerative changes were progressive.  
He reviewed the June 1999 MRI findings.  

The diagnosis was a history of medial collateral ligament 
strain and anterior cruciate ligament tear, with moderately 
advanced bicompartmental degenerative joint disease.  The 
examiner noted that the veteran's major functional limitation 
was increased pain on prolonged walking on hard floors and 
over rough ground for more than 30-40 minutes.  He also had 
difficulty walking up and down stairs, which he described as 
a feeling of instability.  The examiner felt that all the 
veteran's current right knee symptoms were directly related 
to the in-service injury in 1966.  The examiner noted that 
the veteran's only recent flare-up was in June 2000, when his 
symptoms increased for about two days. 

September 2000 VA x-rays of the right knee revealed no gross 
discrepancy of the bone length of the lower extremities.  
Degenerative changes were seen in the knees, slightly worse 
on the left than in the right.  

VA clinical records reflecting treatment from July 2000 to 
April 2001 reveal that the veteran was periodically seen with 
complaints of right knee pain.  In July 2000, it was noted 
that he was unable to straighten his knee from a flexed 
position until it clicks.  There was no effusion, but there 
was some crepitus.  There was no pain on joint space 
pressure.  In August 2000, the veteran was seen with 
complaints of right knee popping.  Range of motion was from 
zero to 120 degrees, with no effusion.  Anterior and 
posterior varus and valgus was stable.  There was mild medial 
joint line tenderness.  The diagnosis was medial compartment 
degenerative joint disease.  In September 2000, the veteran 
was prescribed an "unloader" brace.  It was noted that the 
veteran used anti-inflammatories.  In April 2001, he was seen 
for a brace adjustment, but was described as getting along 
okay.  Range of motion was zero to 120, with no effusion.  

An August 2001 statement from Dr. Retzlaff indicates that 
there had been no improvement in the condition of the 
veteran's knee or spine, and that the condition has continued 
to degenerate slowly.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In evaluating 
disabilities of the musculoskeletal system it is necessary to 
consider, along with the schedular criteria, functional loss 
due to flare-ups of pain, fatigability, incoordination, pain 
on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995)(diagnostic codes that provide ratings solely based on 
loss of range of motion must consider functional loss and 
factors of joint disability attributable to pain).

The veteran's right knee is currently assigned a 40 percent 
disability rating under Diagnostic Code 5256, which sets 
forth the criteria for rating knee ankylosis.  A 40 percent 
rating is assigned for knee ankylosis in flexion between 10 
and 20 degrees; a 50 percent rating requires evidence of 
ankylosis in flexion between 20 and 45 degrees; and a 60 
percent rating requires extremely unfavorable ankylosis, in 
flexion at an angle of 45 degrees or more.  Ankylosis is 
defined as "'immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.'"  Colayong v. West, 
12 Vet. App. 524, 528 (1999), citing Dorland's Illustrated 
Medical Dictionary 86 (28th ed. 1994).  Although there are no 
express findings of ankylosis in the record, the veteran's 
disability is rated by analogy under this diagnostic code.  
See 38 C.F.R. § 4.20.  

The Board has carefully reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 40 percent for a right 
knee disability.  Initially, the Board finds that the 
evidence does not support a rating in excess of 40 percent 
under Diagnostic Code 5256.  As noted above, there are no 
medical findings of knee ankylosis in the record.  VA 
examination reports dated in May 1999, April 2000, and 
September 2000, reflect range of motion in the right knee 
from zero degrees extension to 140 degrees flexion, which is 
considered full range of motion under VA regulations.  See 
38 C.F.R. § 4.71a, Plate II.  VA clinical records dated in 
August 2000, September 2000, December 2000, and April 2001, 
report extension to zero degrees and flexion to 120 degrees.  
Despite the differences in the veteran's reported knee 
flexion for similar time periods, flexion to 120 degrees does 
not warrant a compensable rating under Diagnostic Code 5260, 
which rates limited leg flexion.  Additionally, the objective 
evidence does not reflect loss of motion severe enough to 
warrant a higher rating by analogy under Diagnostic Code 
5256. 

Aside from range of motion findings, the evidence shows that 
over the years the veteran has complained of pain in his knee 
after walking, as well as difficulty going up and down 
stairs.  He describes his knee as both locking up, and giving 
way.  He was noted to walk with a right-sided limp, and his 
right foot was more everted than the left, also described as 
10 degrees of varus while walking and a lateral thrust of the 
right knee.  There are some findings of knee instability, 
crepitus, tenderness, and a chronic tear of the anterior 
cruciate ligament, and the right thigh circumference was 
slightly less than the left thigh.  X-ray evidence and 
accompanying medical interpretation reveals findings of 
progressive degenerative changes, and some fluid in the knee.  
In September 2000, the veteran was prescribed a brace.  

Despite the foregoing, the Board finds that the veteran's 
right knee symptoms are reflected in the currently assigned 
40 percent rating.  The veteran's right knee symptomatology, 
while significant, is not so severe that a 50 percent rating 
is warranted under Diagnostic Code 5256, reflecting findings 
analogous to knee ankylosis in flexion between 20 degrees and 
40 degrees.  In the May 1999 examination, the veteran was 
described as having a normal gait (albeit with a slight limp) 
and nearly full range of motion.  More recently, in the 
September 2000 examination, the examiner noted that the 
veteran's major functional limitation was increased pain on 
prolonged walking on hard or rough surfaces for more than 30-
40 minutes.  The veteran also described a feeling of 
instability in his knee when going up and down stairs.  
Nevertheless, the veteran was employed, and reported that he 
treated his pain with Advil a few times per week.  The 
veteran specifically indicated that his knee did not bother 
him while sleeping, and that he did not have night pain in 
his knee.  The Board finds that even considering the 
veteran's knee pain, the slight eversion of his right foot, 
the progressive degenerative changes in his right knee and 
the other knee symptomatology listed above, his overall 
disability picture in his right knee is not of such a degree 
of severity as to warrant a 50 percent rating by analogy to 
ankylosis, under Diagnostic Code 5256.  

The Board has considered whether the veteran's knee symptoms 
warrant a higher rating under other diagnostic code 
provisions.  However, the veteran is already assigned the 
maximum ratings (or greater) that are available under 
Diagnostic Code 5257 (knee impairment); Diagnostic Code 5258 
(dislocated semilunar cartilage); Diagnostic Code 5259 
(removal of semilunar cartilage); Diagnostic Code 5260 
(limited leg flexion); Diagnostic Code 5262 (impairment of 
the tibia and fibula); and, Diagnostic Code 5263 (genu 
recurvatum).  

A rating in excess of 40 percent is available for limited leg 
extension under Diagnostic Code 5261, which provides a 50 
percent rating for leg extension limited to 45 degrees.  In 
the present case, as already noted, the medical findings 
consistently reflect that the veteran's right leg extension 
is to zero degrees.  As such, there are no objective medical 
findings to support a 50 percent rating for a right knee 
disability under Diagnostic Code 5261.  Moreover, even 
considering the veteran's complaints of pain on walking, 
there is no sufficient basis to rate the veteran's right knee 
higher than 40 percent under Diagnostic Code 5261, as the 
veteran does not even meet the criteria for a compensable 
rating under that diagnostic code provision.  

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 5275, which rates shortening 
of the lower extremity.  A 50 percent rating is available 
under Diagnostic Code 5275 for a shortening of the bones of 
the lower extremity by 3 1/2 to 4 inches.  In the May 1999 VA 
examination report, the examiner noted that the veteran's 
right leg was slightly longer than the left leg.  However, a 
September 2000 x-ray revealed no gross discrepancy of the 
bone length of the lower extremities.  In the absence of 
evidence of a shortened bone between 3 1/2 to 4 inches or more, 
there is no basis for a higher rating under Diagnostic Code 
5275.   

As to the veteran's complaints of pain, including his 
functional limitations due to pain on use (walking and 
climbing stairs), the Board finds that the currently assigned 
40 percent rating adequately contemplates such pain, as 
discussed.  There is no evidence in the record that the 
veteran's motion is specifically limited by pain, and the 
Board does not find that the evidence otherwise warrants a 
higher rating for pain and functional loss.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202, 206-7.  

As to the findings of degenerative changes in the right knee, 
the Board notes that a separate rating for arthritis is 
sometimes warranted if a musculoskeletal disability is rated 
under a diagnostic code that does not involve limitation of 
motion.  In the present case, the veteran's right knee is 
assigned a 40 percent rating by analogy to ankylosis, under 
Diagnostic Code 5256.  As this diagnostic code involves 
limitation of motion, there is no basis to consider a 
separate rating for the degenerative changes in the knee.  
See VAOPGCPREC 23-97.

In short, the Board finds that the currently assigned 40 
percent rating for a right knee disability is appropriate, 
and the preponderance of the evidence is against a higher 
rating at this time.  In reaching the foregoing 
determination, the Board has considered the clinical 
manifestations of the veteran's right knee disability, 
including any effects on the veteran's earning capacity and 
his ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The Board has also applied all pertinent aspects of 
38 C.F.R. Parts 3 and 4.  Should the veteran's disability 
picture change in the future, he may be assigned a higher 
rating.  See 38 C.F.R. § 4.1.  At present, however, there is 
no basis for a rating in excess of 40 percent.  The Board has 
considered the benefit of the doubt rule in this case, but as 
the evidence is not in relative equipoise, that rule does not 
provide a basis for a higher rating.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Finally, the Board has considered whether the veteran's right 
knee presents such an exceptional or unusual disability 
picture as to render impractical application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1).  Information 
in the September 2000 VA examination report indicates that 
the veteran was "customarily employed doing road testing and 
licensing work for the Wisconsin Department of 
Transportation."  The veteran has not specifically alleged, 
nor does the record reflect, that his right knee disability 
has adversely affected his employment.  Nevertheless, the 
Board emphasizes that the Schedule for Rating Disabilities 
assigns percentage ratings that are intended to represent the 
average impairment in earning capacity resulting from 
service-connected diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Therefore, in the 
present case, the effects of the veteran's right knee 
disability on his employment are reflected in the currently 
assigned 40 percent rating.  In the absence of evidence in 
the record of frequent periods of hospitalization or marked 
interference with employment, there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
right knee disability.  As such, the Board finds no basis to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996) (the Board may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)). 




ORDER

The claim for entitlement to a rating in excess of 40 percent 
for a right knee disability is denied.  



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

